Citation Nr: 0736216	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-32 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss disability.

2.  Entitlement to an initial evaluation in excess of 0 
percent for a left ear hearing loss disability.  


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service in the Army from 
January 1975 to December 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for a left ear hearing loss 
disability with an initial disability rating of 0 percent and 
an effective date of August 31, 2004; and denied entitlement 
to service connection for a right ear hearing loss 
disability.


FINDINGS OF FACT

1.  The medical evidence does not reflect that the veteran 
has a right ear hearing loss disability as defined by VA 
regulation. 

2.  Hearing loss is manifested by Level I hearing acuity in 
the right ear and Level IV hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in 
or aggravated by active service, directly or presumptively.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2007).

2.  The schedular criteria for an initial evaluation in 
excess of 0 percent for a left ear hearing loss disability 
has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.85, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate the claims and the relative duties 
of VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112, requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for a service connection is denied.  Furthermore, since 
the claim for a higher initial rating emanates from the 
initial grant of service connection for hearing loss, it is 
considered a "downstream" issue and as such does not 
require specific VCAA notice.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran an 
audiological examination.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Right Ear Hearing Loss

The veteran seeks service connection for a right ear hearing 
loss disability. 

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are 94 percent or less.  38 
C.F.R. § 3.385 (2007).

The medical evidence does not show that the veteran currently 
manifests hearing loss within the meaning of the criteria.  
Simply put, the veteran does not have a hearing loss 
disability cognizable by VA.

A VA audiological examination was conducted in January 2005.  
The puretone thresholds, in decibels, for the right ear were 
as follows at the given hertz:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
15
25
35
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The pertinent diagnosis was 
slightly above normal hearing in the right ear. 

These findings do not reflect hearing loss as defined by 38 
C.F.R. § 3.385.  None of the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 
40 decibels or greater, only one of the thresholds for these 
frequencies is greater than 26 decibels, and the veteran's 
speech recognition score is greater than 94 percent.  See, 38 
C.F.R. § 3.385.

The veteran has stated that he has hearing loss in his right 
ear.  Although the veteran is competent to report the 
symptoms that he has experienced, he is not competent to 
offer an opinion as to matters requiring medical expertise, 
such as a diagnosis of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that the criteria for 
service connection of a right ear hearing loss disability 
have not been met.  See, 38 C.F.R. § 3.385.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
right ear hearing loss disability is not warranted.  Gilbert 
v. Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.303. 

Initial Rating for Left Ear Hearing Loss

The RO originally granted service connection for a left ear 
hearing loss disability in June 2005, assigning a 0 percent 
rating with an effective date of August 31, 2004.  In October 
2005 the veteran appealed this initial rating to the Board.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Given that the June 2005 rating decision represents 
the initial grant of service connection for bilateral hearing 
loss, however, the Board must considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2007).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Code 6100.

If hearing impairment is service-connected in only one ear, 
in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear will be assigned a Roman 
Numerical designation of I.  38 C.F.R. § 4.85(f); See also, 
38 C.F.R. § 3.383.

The veteran's left ear hearing loss is presently evaluated as 
0 percent disabling.  To receive a 10 percent evaluation for 
left ear hearing loss the evidence must show that the hearing 
loss rises to the level of severity proscribed in 38 C.F.R. § 
4.85, DC 6100, Table VII. 

A January 2005 VA audiological examination shows the puretone 
thresholds, in decibels, for the veteran's left ear were as 
follows at the given hertz:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Left Ear:
35
50
80
105

The veteran's average puretone decibel loss was reported as 
68 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 76 percent in the left ear.  
The pertinent diagnosis was significant sensioneural hearing 
loss. 

The January 2005 findings, as applied to 38 C.F.R. § 4.85, 
Table VI, correspond to Level IV hearing acuity in the left 
ear.  The right ear, as noted above, is not service 
connected, and therefore as mandated by 38 C.F.R. § 4.85(f), 
it is assigned a Roman Numerical designation of I.  When 
these two findings are applied to the criteria set out in 38 
C.F.R. § 4.85, Table VII, they yield a disability rating of 0 
percent.  

In light of the evidence of record, the veteran's left ear 
hearing loss disability is currently rated in accordance with 
his present level of ratable disability, as set forth in 
applicable hearing schedule criteria.  38 C.F.R., §§ 3.385, 
4.85, DC 6100, Table VII.

The veteran has stated the severity of his hearing loss 
merits a higher evaluation and that his hearing loss has 
decreased his ability to hear clearly in both his left and 
right ears.  Although the veteran is competent to report the 
symptoms that he has experienced, he is not competent to 
offer an opinion as to matters requiring medical expertise, 
such as a diagnosis of a disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
medical evidence of record, which shows that the criteria for 
a left ear hearing loss disability rating higher than 0 
percent has not been met.  Gilbert v. Derwinski, 1 Vet. App. 
49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.85, DC 6100.
As the criteria for assignment of the next higher 10 percent 
rating are not met, the criteria for an even higher rating 
(20, 30, 40 percent, etcetera) are likewise not met. 

The Board is cognizant of, and indeed, sympathetic to the 
veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purposes 
of rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for left 
ear hearing loss is not warranted.  
Moreover, the record does not support the assignment of a 
compensable hearing loss disability rating at any time during 
the period in question. See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

The Board has also considered whether the veteran's hearing 
loss disability picture warrants a compensable rating on an 
extraschedular basis.  Regulation permits extra-schedular 
rating when "the schedular evaluations are found to be 
inadequate ... [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The rating schedule, however, is meant to 
compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321.  In 
this case, the veteran has presented no evidence that there 
exist such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected bilateral hearing loss.  Likewise, the 
veteran does not have an exceptional pattern of hearing 
impairment as defined in 38 C.F.R. § 4.86.  








ORDER

Entitlement to service connection for a right ear hearing 
loss disability is denied. 

Entitlement to an initial evaluation in excess of 0 percent 
for a left ear hearing loss disability is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


